DAVIDSON, P. J.
Appellant was convicted of passing a forged instrument, and allotted two years’ confinement in the penitentiary.
The record is before us without a statement of facts or bill of exceptions. Exception was reserved to the court’s charge on circumstantial evidence. The' charge seems to be in conformity with the law, but without the evidence the matter would not be reviewed, unless of a very serious or fundamental nature. We think the charge is sufficient to present that phase of the law.
The judgment is affirmed.